MEMORANDUM **
Sergio Martinez Acevedo appeals from the 64-month sentence imposed following his guilty-plea conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction *571pursuant to 28 U.S.C. § 1291, and we affirm.
Acevedo contends that the district court impermissibly enhanced his sentence based upon a prior conviction that was neither admitted by him nor proven beyond a reasonable doubt. This contention is foreclosed. See Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
Acevedo also contends that the district court’s sentence was unreasonable because it assigned undue weight to certain 18 U.S.C. § 3553(a) sentencing factors while excluding others, and by neglecting to address his requests for adjustments and departures. Acevedo’s contention fails as the record reflects that the district court fashioned a sentence based upon a consideration of all relevant § 3553(a) factors, and rejected Acevedo’s arguments for downward adjustments and departures. The district court did not procedurally err, and the sentence imposed is not substantively unreasonable. See Gall v. United - U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.